Order filed October 23, 2014.




                                         In The

                         Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-14-00808-CV
                                      ____________

    IN THE MATTER OF THE MARRIAGE OF STEVEN W. ARD AND
                      MARSHA ARD-PHILLIPS


                     On Appeal from the 311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2006-47105


                                      ORDER

       Appellant, Marsha Phillips, filed a notice of appeal on October 7, 2014, to appeal a
final decree of divorce signed August 29, 2014. (The decree was signed by the Honorable
Dan Hinde, presiding Judge of the 269th District Court.). Appellant informed this court
she filed a request for findings of fact and conclusions of law on September 22, 2014, and
a motion to modify the judgment on September 26, 2014. See Tex. R. Civ. P. 296; Tex.
R. App. P. 26.1(a)(2).

       On October 7, 2014, appellant filed an affidavit of indigence in this court, which
was forwarded to the trial court for consideration. See Tex. R. App. P. 20.1(a)(d)(2).
Appellee filed a contest to the affidavit on October 14, 2014.
       On October 17, 2014, appellant filed a motion in this court requesting relief from
the appellate costs, which indicates that the trial court has sustained a contest to her
affidavit of indigence.

       To determine whether appellant is entitled to proceed without the advance
payment of costs, we issue the following order for a partial clerk’s record.

       We order the Harris County District Clerk to file a partial clerk’s record with the
clerk of this court on or before November 14, 2014. The partial clerk’s record shall
contain (1) appellant’s affidavit of indigence; (2) the contest(s) to the affidavit of
indigence, if any; (3) the trial court’s order ruling on any contest; and (4) any other
documents pertaining to the claim of indigence and the contests thereto.

       If any requested item is not part of the case file, the district clerk is directed
to include in the partial clerk’s record a certified statement that the requested item
is not a part of the case file.



                                          PER CURIAM